Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Sun Life Financial reports fourth quarter and 2008 results << Net income of $785 million for 2008, $129 million in Q4 Note to Editors: All figures shown in Canadian dollars unless otherwise noted. >> TORONTO, Feb. 12 /CNW/ - Sun Life Financial Inc.(1) (TSX/NYSE: SLF) reported net income of $129 million for the fourth quarter of 2008, compared with net income of $555 million in the same period last year. Fully diluted earnings per share (EPS)(2) were $0.23 compared to $0.97 in the fourth quarter of 2007, a decrease of $0.74. Excluding the after-tax gain of $825 million related to the sale of the Company's 37% interest in CI Financial Income Fund ("CI Financial"), the Company reported an operating loss of $696 million or $1.25 per share in the fourth quarter of 2008 compared to net operating income of $560 million or $0.98 per share in the fourth quarter of 2007. Fourth quarter results were most significantly impacted by the continued deterioration in global capital markets. Results this quarter include $682 million in charges related to equity markets, $365 million from asset impairments, credit-related write-downs and spread widening, as well as $164 million from changes to asset default assumptions in anticipation of higher future credit-related losses. Earnings for the full year 2008 were $785 million, compared to $2.2 billion for the full year 2007. The operating loss for the full year 2008, which excludes the gain related to the sale of the Company's interest in CI Financial, was $40 million, compared with operating earnings of $2.3 billion in the same period last year. With a Minimum Continuing Capital Surplus Requirement (MCCSR) ratio of 232% for Sun Life Assurance Company of Canada (Sun Life Assurance), the Company ended the year in a solid financial position and continues to maintain capital levels well in excess of regulatory requirements. "The fourth quarter concluded an extremely challenging year across the global financial services sector. While Sun Life's overall financial returns are very disappointing, reflecting negative equity markets and a stressed credit environment, our balance sheet remains strong and well diversified," said Donald A. Stewart, Chief Executive Officer. "We are well positioned to win customers and pursue opportunities in 2009." "We remain financially disciplined and focused on performance. We will continue to prioritize expenses and increase our focus on costs in 2009.
